Action by the assignee of the purchaser named in a contract for the sale of real property to compel the specific performance of the contract, to require the sellers to deliver a release of covenants and restrictions imposed by the defendant Community Founders, Inc., affecting the subject property, or for an abatement of $10,000 in the purchase price, the cost of obtaining said release, and for other relief. After trial a judgment was entered directing specific performance, without requiring delivery of the release. The sellers appeal from so much of the judgment as directs specific performance and the assignee appeals from so much of said judgment as fails to direct delivery of the release or to grant an abatement. Judgment insofar as appealed from unanimously affirmed, without costs. No opinion.
Present — Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.